Citation Nr: 0607788	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1999 
for the assignment of a 60 percent rating for bronchial 
asthma, with chronic bronchitis associated with sinusitis and 
chronic cough. 

2.  Entitlement to an effective date prior to July 14, 1999 
for the assignment of a total disability rating based on 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from August 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Oakland, California, Regional Office (RO).  By a rating 
action in February 1998, the RO granted service connection 
for bronchial asthma with chronic bronchitis, and assigned an 
initial 10 percent rating effective May 25, 1993.  The 
veteran perfected a timely appeal of that decision.  In a May 
1999 rating decision, an increased rating to 30 percent was 
assigned for bronchial asthma with chronic bronchitis, 
effective on May 25, 1993.  In an October 2003 rating 
decision, an increased rating to 60 percent was assigned for 
the service-connected bronchial asthma with chronic 
bronchitis, effective July 17, 2000; that rating action also 
granted the veteran's claim for a TDIU, effective July 17, 
2000.  The veteran perfected an appeal of the effective dates 
assigned.  Subsequently, in a rating action of December 2003, 
the RO assigned an effective date of July 14, 1999, for the 
assignment of a 60 percent rating for bronchial asthma with 
chronic bronchitis; the RO also assigned an effective date of 
July 14, 1999 for the assignment of a TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO to the extent possible.  

2.  The rating criteria for respiratory disorders, including 
bronchial asthma, were amended effective October 7, 1996.  

3.  The veteran is shown to have likely manifested the 
symptomatology required for a 60 percent rating for the 
service-connected bronchial asthma with chronic bronchitis on 
June 4, 1999.  

4.  Pursuant to this decision, the schedular requirement for 
a TDIU, i.e., a combined 70 percent evaluation for multiple 
service-connected disabilities, was first met, as of June 4, 
1999.  

5.  The veteran's current formal claim of entitlement to TDIU 
was received on June 15, 1999.  

6.  There is an approximate balance in the evidence as to 
whether, effective June 4, 1999, but no earlier, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his education and work 
experience, solely as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 4, 1999, but 
no earlier, for a 60 percent rating for the service-connected 
bronchial asthma with chronic are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a), 5110, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.400, 4.97, Diagnostic Code 6602 (20053); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of June 4, 
1999, but no earlier, for the grant of a TDIU, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (2), 5111, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
the evidence required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

The veteran's claims file has been lost; the RO established a 
rebuilt folder.  The Board believes that all appropriate 
efforts have been made to locate the veteran's original 
claims folder and/or its missing contents.  Further efforts 
along these lines would be futile.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed above finds that the 
development of these claims has been consistent with the 
provisions of the VCAA.  


II.  Factual background.

The record indicates that the veteran filed his initial claim 
for service connection for asthma (VA Form 21-526) in May 
1993.  The service medical records showed that the veteran 
received treatment for complaints of rhinitis and a 
productive cough.  Chest X-rays in December 1964 and at 
separation in July 1965 were negative.  At the time of his 
separation examination, in July 1965, the veteran reported a 
history of a chronic cough and shortness of breath; however, 
clinical evaluation of the lungs was normal.  

On the occasion of a VA examination in August 1993, the 
veteran gave a history of having many attacks of coughing in 
service, with very thick, tenacious sputum and having 
difficulty raising it.  He indicated that there was a 
diagnosis of chronic bronchitis or tracheobronchitis.  It was 
noted that the veteran was on medication for a bronchial 
condition, and had a IPPB machine, which he used at least 
twice a day; he had difficulty around dust, cigarette smoke, 
and MSG in food.  He reported a flare approximately once a 
week, and he had been on Prednisone.  On examination of the 
chest, it was found to be of normal size and shape, with 
adequate excursion.  There were no rales or wheezes, but the 
veteran had just had a pulmonary function test with a 
bronchodilator.  Deep inspiration produced a cough, which was 
dry.  He was not short of breath.  Pulmonary function test 
was normal, with the only significant finding a prolonged 
expiratory phase.  He was diagnosed with bronchial asthma.  

Received in April 1994 were treatment records from Dr. 
Jeffrey Frost, dated from April 1988 to July 1993.  During a 
clinical visit on April 25, 1988, the veteran complained of a 
lot of coughing for about two months, with wheezing and rales 
found on examination.  Medication was prescribed.  Subsequent 
records showed treatment for asthma, with symptoms and 
history said to sound allergic in nature with mowing the lawn 
or working in the yard resulting in symptoms.  An entry, 
dated in June 1993, noted that the veteran was getting along 
well, with stable symptoms; examination found the lungs to be 
clear, with no wheezes.  The nasal passages were clear, and 
pulmonary function testing was unremarkable.  The impressions 
were asthma and mild chronic obstructive pulmonary disease 
(COPD).  

On the occasion of a VA examination in June 1996, the veteran 
reported nocturnal cough and wheezing worsening recently, 
usually unproductive cough, off and on.  The pertinent 
diagnosis included cough likely due to combination of post 
nasal drainage and asthma.  

The veteran was afforded another VA examination in March 
1997, at which time the examiner diagnosed chronic allergic 
sinusitis, with secondary chronic bronchitis, possible 
bronchiestasis, and bronchial asthma.  The examiner opined 
that, based on the veteran's history, it was probable and 
plausible that the bronchial condition was related to 
service.  

By a rating action of February 1998, the RO granted service 
connection for bronchial asthma with chronic bronchitis, 
evaluated as 10 percent disabling, effective May 25, 1993.  
The veteran appealed that determination.  

Of record is a lay statement from L. F., an individual who 
lives with the veteran, dated in June 1998, attesting to the 
severity of his bronchial asthma.  L. F. indicated that the 
veteran had daily asthma attacks, and his problem had become 
so severe that he wondered whether he would live through the 
night.  He also noted that the veteran's breathing is 
labored.  L. F. noted that he remains constantly fearful for 
the veteran.  

The veteran was afforded a VA examination in November 1998, 
at which time he reported that he had an asthmatic attack 
with acute shortness of breath approximately three times a 
week.  He noted that, in between, he was able to walk two 
level blocks or one half flight of stairs before becoming 
dyspneic.  He also reported a productive cough with two to 
four ounces of sputum a day, without hemoptysis.  He stated 
that his shortness of breath severely restricted his 
activities.  It was noted that the veteran was currently 
using Singulair, Albuterol, and Azmacort daily.  Examination 
showed him to be in mild respiratory distress.  Chest 
examination showed good chest expansion and diaphragm 
excursion.  There was normal percussion.  There was fremitus 
and auscultation.  There were inspiratory rhonchi and 
expiratory wheezes.  Chest x-ray showed the heart, lungs, 
diaphragm, pleura, mediastinum, and bony structures to be 
within normal limits for the veteran's age, interpreted as 
negative chest.  Pulmonary function tests showed FVC of 74 % 
predicted, FEV1 of 82 % predicted, FEV1/FVC of 79 %, and DLCO 
(SB) of 79 % predicted.  The diagnosis was asthma with 
chronic bronchitis.  

Based upon the above findings, in a rating action of May 
1999, the RO increased the evaluation for the veteran's 
bronchial asthma with chronic bronchitis from 10 percent to 
30 percent, effective May 25, 1993.  In a statement in 
support of claim (VA Form 21-4138), dated in June 1999, the 
veteran indicated that he wished to continue his appeal.  In 
that statement, the veteran indicated that he had daily 
problems with asthma attacks.  The veteran related that he 
was only able to walk about one level block before becoming 
dyspneic.  He stated that it was extremely difficulty for him 
to climb stairs due to shortness of breath.  He noted that 
his daily activities were severely restricted because of his 
asthma.  The veteran further noted that he was taking 
systemic corticosteroids on a daily basis in order to control 
his asthma.  

The veteran's application for a TDIU (VA Form 21-8940) was 
received in June 1999.  Received in November 1999 was another 
statement from the veteran's roommate, attesting to the 
worsening condition of the veteran's asthma.  It was noted 
that VA outpatient treatment reports, dated from August 1993 
to July 1999, showed that the veteran continued to receive 
treatment for his bronchial asthma.  It was noted that the 
frequency of his asthmatic attacks had decreased when he was 
prescribed and started taking Singulair.  

On the occasion of a VA examination in October 1999, the 
veteran reported problems with sleeping at night and 
indicated that he was taking Vancenase spray and antibiotics 
every other month for sinus infections.  The veteran also 
reported that he woke up wheezing every night with severe 
broncho spasms.  He stated that he felt exhausted during the 
day, although he did not have hypersomnolence.  The veteran 
was not on any oxygen therapy or nay microbial therapy, nor 
had he had a tracheostomy.  He was not using a C pap or 
anticoagulants.  Examination showed that the veteran was 
somewhat short of breath just sitting in a chair.  
Auscultation revealed distant breath sounds and rhonchi at 
the bases with wheezing sounds both on inspiration and 
expiration.  Pulmonary function tests showed FEV-1 of 88 and 
FEV-1/FVC of 82.  The diagnosis was chronic asthma with 
nighttime asthma attacks and allergies to dust and other 
materials.  

Received in September 2003 were VA outpatient treatment 
reports, dated from July 2000 through September 2003, which 
show that the veteran continued to receive clinical 
evaluation and treatment for his asthma.  These records 
reflect a worsening of the veteran's condition in July 2000, 
at which time he was prescribed Prednisone.  In January 2001, 
the prescription was renewed with 3 refills authorized over 
the following year.  On the occasion of a VA examination, in 
June 2002, the veteran reported frequent episodes of 
pulmonary infection, during which his usually clear sputum 
becomes yellow and thick and increases his cough and 
wheezing; as a result, he has to take extra Prednisone and 
antibiotics.  On examination, he had evidence of rhonchi and 
some expiratory wheezes.  The diagnosis was chronic asthma 
with seasonal exacerbations due to pollens with increasing 
symptoms in the past six months.  He had to stop working 
because of the asthma.  

By a rating action in October 2003, the RO increased the 
evaluation for bronchial asthma from 30 percent to 60 
percent, effective July 17, 2000.  In that rating, the RO 
also granted a TDIU, effective July 17, 2000.  

Received in November 2003 was a pharmacy slip, dated May 1, 
1992, which showed that the veteran was prescribed 
Prednisone.  Take 2 tablets every morning.  The prescription 
was for 30 tablets, with no refills.  

Received in December 2003 was a history of medications 
prescribed to the veteran during the period from July 1998 to 
October 2003.  These records indicate that the veteran 
prescribed Prednisone on July 14, 1999 for asthma attacks; he 
was directed to take three tablets per day.  Three refills 
were authorized.  The prescription was renewed in July 2000.  


III.  Legal Analysis-Earlier Effective Date.

The assignment of effective dates of awards for increased 
rating is governed by 38 U.S.C.A. § 5110(b) (2) (West 2002 & 
Supp. 2005), which provides that the "effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  Otherwise, the effective date of an award based 
on a claim for increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  The implementing regulation provides 
generally that the effective date for increased ratings is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o) (1) (2005).  The 
regulation also provides that the effective date of an award 
of increased rating for disability compensation is the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o) (2).  

A.  Bronchial asthma with chronic bronchitis.

The Board notes that the veteran's restrictive airway disease 
is evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his 
initial claim.  

According to the regulation in effect before October 7, 1996, 
the criteria under 38 C.F.R. § 4.97, Diagnostic Code 6602 
provide a 10 percent evaluation for bronchial asthma which is 
mild; paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation is assigned for bronchial asthma which is 
moderate; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation for bronchial 
asthma which is severe; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded. The next higher evaluation of 
100 percent is provided for pronounced disability with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Under the regulations in effect since October 7, 1996, Code 
6602 provides that a 10 percent rating is warranted for FEV1 
of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent evaluation is warranted for FEV1 of 56 
to 70 percent predicted, or; FEV1/FVC of 56 to 70 percent, or 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma if the FEV1 is from 
40 to 55 percent predicted, or if the FEV1/FVC is from 40 to 
55 percent, or if the veteran needs at least monthly visits 
to a physician for care of exacerbations, or if he needs 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The maximum rating of 
100 percent is warranted if the FEV1 is less than 40 percent 
predicted, or if the FEV1/FVC ratio is less than 40 percent, 
or if the veteran has more than one asthma attack per week 
with episodes of respiratory failure, or if he needs the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Also, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97 (2005).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00.  

The veteran argues that the 60 percent rating awarded for his 
bronchial asthma by the October 2003 rating decision should 
have been made effective from the date he filed his original 
claim for service connection in May 1993.  The veteran 
maintained that his asthma has been severe ever since 1993; 
in fact, he noted that he was prescribed Prednisone in May 
1992.  

The award of the 60 percent rating for bronchial asthma by 
the October 2003 rating decision was made effective as of the 
date VA treatment records showed a worsening of the 
disability.  In December 2003, the RO assigned an effective 
date of July 14, 1999, based on VA records showing a 
prescription for Prednisone treatments.  

The evidence in this case shows that the veteran has received 
ongoing treatment for bronchial asthma.  As noted above, the 
RO assigned a 60 percent rating based on VA records which 
show a prescription for Prednisone, dated July 14, 1999; that 
prescription was for a significant period.  It was also noted 
that the prescription was for asthma attacks.  However, in a 
statement in support of claim (VA Form 21-4138), dated June 
4, 1999, the veteran reported taking systemic corticosteroids 
daily due to the increased severity of his asthma.  Thus, the 
evidence shows increased severity in asthma symptomatology 
that warrants a 60 percent rating beginning June 4, 1999.  
Review of the evidence within the one-year period before the 
veteran's statement and noted prescription fail to reveal any 
relevant treatment for asthma reflected worsened disability.  
Significantly, the medical evidence of record prior to June 
4, 1999 does not show that the veteran required daily use of 
systemic high dose corticosteroid, such as Prednisone, or 
immuno-suppressive medications.  In fact, on VA examination 
in November 1998, the veteran reported asthma attacks three 
times a week, rather than daily; and, at that time, it was 
noted that he was using "Singular, Albuterol, and 
Azmacort."  There was no indication that the veteran was 
using Prednisone.  While the records do contain a pharmacy 
prescription for Prednisone, dated May 1, 1992, that 
prescription was for 30 tablets, and provided for no refill.  
Therefore, this prescription was given for an acute and 
temporary flare up of the veteran's asthma, rather than for 
chronic use and ongoing control of his asthma.  Moreover, 
pulmonary function tests prior to June 14, 1999 revealed no 
instances where percent of predicted for FEV1 was less than 
56 or where percent for FEV1/FVC percent was less than 55.  
Nor is there any competent medical evidence during that one 
year period that demonstrates the veteran experienced at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

In conclusion, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an effective date of 
June 4, 1999 for the award of a 60 percent rating for 
bronchial asthma with chronic bronchitis.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Earlier Effective Date for TDIU.

With regard to the claim for an effective date earlier than 
July 14, 1999, for entitlement to a TDIU as a result of the 
service-connected disabilities, entitlement to a TDIU did not 
arise until June 4, 1999, the effective date of the 60 
percent evaluation for bronchial asthma.  

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities, provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one having a minimum rating of 40 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total 
service-connected disability rating based upon 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither non-service-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2005).  

Even though service connection has been in effect for 
bronchial asthma since February 1998, the veteran did not 
meet the requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability until much later.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In May 1999, his 
disability evaluation for bronchial asthma was increased to 
30 percent, and he had a 30 percent disability rating for 
sinusitis with chronic cough; as such he had a combined 
service-connected rating of 50 percent.  Thus, an award of a 
TDIU could not have been granted on or before May 1999, 
regardless of the status of the veteran's employment, unless 
the record supported a TDIU on an extra-schedular basis under 
38 C.F.R. § 4.16(b), and, based upon the evidence of record, 
it did not.  

Thus, the evidence shows that the veteran is not entitled to 
an effective date earlier than June 4, 1999, for a TDIU 
because as noted above, the June 4, 1999 date is when the 
veteran's bronchial asthma symptomatology was report to have 
been at a level of severity to meet the criteria for a 60 
percent disability evaluation.  It was at that time that the 
record supported a minimal rating of at least 60 percent for 
one service-connected disability, or a combined rating of 70 
percent with at least one service-connected disability having 
a minimum rating of 40 percent.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

Pursuant to this decision, the veteran's disability rating 
for bronchial asthma was increased to 60 percent, effective 
June 4, 1999.  Therefore, beginning on that date, the veteran 
had a combined 70 percent disability rating.  Evaluating the 
evidence of record, and resolving reasonable doubt in favor 
of the veteran, the Board finds that he should be assigned an 
effective date of June 4, 1999, for the grant of TDIU.  As 
stated above, an even earlier effective date is not warranted 
because the veteran's combined disability rating was not high 
enough to qualify for TDIU on a regular basis, and the facts 
of his case do not warrant extraschedular consideration.  


ORDER

An effective date of June 4, 1999, for the assignment of a 60 
percent rating for the service-connected bronchial asthma 
with chronic bronchitis, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An effective date of June 4, 1999, for the assignment of a 
TDIU is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


